Citation Nr: 0123317	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  98-04 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

The propriety of the initial 50% rating assigned for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  This appeal arises from a September 1997 rating action 
that granted service connection for PTSD and assigned an 
initial 50% rating therefor from June 1997; the veteran 
appeals the 50% rating as inadequate.  

In June 1998, the veteran testified at a hearing on appeal 
before a hearing officer at the RO.  By decision of November 
1998, the Board of Veterans Appeals (Board) remanded this 
case to the RO for further development of the evidence.  By 
decision of August 2000, the Board denied an initial rating 
in excess of 50% for PTSD.

This matter is currently before the Board pursuant to a late 
March 2001 Order of the U.S. Court of Appeals for Veterans 
Claims (Court) wherein the August 2000 Board decision on 
appeal to the Court was vacated, and the case was remanded to 
the Board for compliance with an early March 2001 Joint 
Motion for Remand of the Appellant and the VA Acting General 
Counsel (Joint Motion).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On 9 November 2000, the President 
of the U.S. signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 (29 
August 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law and implementing regulations 
redefine the obligation of the VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  They also eliminate the concept of a 
well-grounded claim and supercede the decision of the Court 
in Morton v. West,  12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App.            
6 November 2000) (per curiam Order), that had held that the 
VA cannot assist in the development of a claim that is not 
well-grounded.  This change in the law is applicable to all 
claims filed on and after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski,         1 Vet. 
App. 308 (1991).

Because of matters raised in the early March 2001 Joint 
Motion and the change in the law brought about by the VCAA 
and implementing regulations, a remand in this case is also 
required for compliance with the notice and duty to assist 
provisions contained therein.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required pursuant to the VCAA and 
implementing regulations, it would be prejudicial to the 
appellant if the Board was to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  In an effort to 
assist the RO, the Board has reviewed the claims folder and 
identified certain assistance that must be rendered to comply 
with the VCAA and implementing regulations.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

In the March 2001 Joint Motion granted by the Court, the 
parties suggested specific development action in this case, 
including affording the veteran a new VA psychiatric 
examination to assign a Global Assessment of Functioning 
(GAF) score pursuant to the Diagnostic and Statistical Manual 
of Mental Disorders (DSM) IV that has been apportioned to 
reflect the symptomatology attributable to his service-
connected PTSD alone.  The Board finds that such examination 
would assist in the determination of the degree of severity 
of that service-connected disorder.

In written argument dated in August 2000, the veteran's 
representative also argued in favor of the applicability of 
the holding of the Court in Johnson v. Brown, 7 Vet. App. 95 
(1994), to this case.  In Johnson, the Court held that a 100% 
schedular rating for a psychoneurotic disorder was assignable 
if the disability met any one of the 3 independent criteria 
required for a 100% rating under the 9400 series of 
Diagnostic Codes of the VA Schedule for Rating Mental 
Disorders (38 C.F.R. § 4.132, as in effect prior to 7 
November 1996).  The representative has argued that the 
Court's analysis in Johnson should also be applied to the 
revised VA General Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130, effective on and after       7 November 
1996) under which the veteran's claim for a rating in excess 
of 50% for PTSD has been adjudicated (the initial claim for 
service connection for PTSD having been received by the VA in 
June 1997).  However, this matter has not been adjudicated by 
the RO, and the Board finds that the RO should make an 
initial determination therein, inasmuch as it would be 
prejudicial to the appellant if the Board was to proceed with 
such determination without such having been initially made by 
the RO.  See Bernard.  Under the circumstances, this case is 
REMANDED to the RO for the following action:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA and implementing regulations is 
completed.  In particular, the RO 
should ensure that all new 
notification requirements and 
development procedures contained in 
§§ 2 and 3 of the VCAA (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) (West Supp. 2001) and in the 
implementing regulations published at 
66 Fed. Reg. 45,620         (29 August 
2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) are 
fully complied with and satisfied.

2. The RO should obtain and associate 
with the claims folder copies of all 
records of psychiatric treatment and 
evaluation of the veteran, in 
particular regular outpatient mental 
hygiene clinical follow-up 
evaluations, from September 1998 to 
the present time at the Dorn VA 
Medical Center, Columbia, South 
Carolina.

3. The RO should obtain and associate 
with the claims folder copies of all 
records of counseling and evaluation 
of the veteran from 1997 to the 
present time at the Vet Center, 1513 
Pickens Street, Columbia, South 
Carolina 29201-3448.

4. The RO should contact the veteran and 
request him to sign and submit an 
appropriate form authorizing the 
release to the VA of all records of 
treatment and evaluation by Edwin D. 
Ayers, Ph. D., Counseling Consortium 
for PTSD, P.O. Box 786, Greenwood, 
South Carolina 29646.  Thereafter, the 
RO should contact Dr. Ayers and 
request him to furnish copies of all 
records of treatment and evaluation of 
the veteran from April 1999 to the 
present time.  All records received 
should be associated with the claims 
folder.

5. After the abovementioned records have 
been received, the RO should afford 
the veteran a special VA psychiatric 
examination to determine the current 
degree of severity of his service-
connected PTSD.  The claims folder and 
a copy of this Remand Order must be 
furnished to the examining physician 
prior to the examination for review of 
the veteran's psychiatric and 
employment history, and the examiner 
must state for the record that such 
review has been accomplished.  Such 
tests as the examining physician deems 
necessary should be performed.  All 
psychiatric clinical findings should 
be reported in detail.  The examiner 
must be furnished a copy of the VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, 
effective on and after 7 November 
1996) and, on examination of the 
veteran, comment as to the presence or 
absence of each symptom and clinical 
finding specified therein for ratings 
from 0% to 100%, and, if present, the 
frequency/degree of severity thereof.  
The examiner should also, to the 
extent possible, assign a GAF score 
which is apportioned to reflect the 
symptomatology attributable to his 
service-connected PTSD alone.

6. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
abovementioned development has been 
completed, including all notification 
and development required by the VCAA 
and implementing regulations, and the 
rendering of the specific medical 
findings and comments requested on 
examination of the veteran.

7. Thereafter, the RO should adjudicate 
the issue of the propriety of the 
initial 50% rating assigned for the 
veteran's PTSD from June 1997, with 
consideration to assigning separate 
staged ratings for separate periods of 
time based on facts found.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  In adjudicating this issue, 
the RO should also initially determine 
whether the Court's holding in Johnson 
v. Brown,    7 Vet. App. 95 (1994) (a 
100% schedular rating for a 
psychoneurotic disorder is assignable 
if the disability meets any one of the 
3 independent criteria required for a 
100% rating under the 9400 series of 
Diagnostic Codes of the VA Schedule 
for Rating Mental Disorders (38 C.F.R. 
§ 4.132, as in effect prior to 7 
November 1996)) is also applicable to 
the adjudication of the veteran's 
claim under the revised VA General 
Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130, effective on and 
after                   7 November 
1996). 

If the veteran's claim has not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The purpose of this remand is to secure clarifying medical 
information and to assure due process of law.  The Board 
intimates no conclusion as to the final outcome of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


